Citation Nr: 0628304	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1969 to March 1973.


FINDINGS OF FACT

1.  The veteran served on board ships that had port calls in 
Panama and Vieques Island, Puerto Rico during active service.

2.  Diabetes mellitus of unspecified etiology is first shown 
more than one year after the veteran's separation from 
service, and is not shown to be related to that service.


CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in or aggravated 
by service, and is not presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that the veteran's claim has been sufficiently developed 
pursuant to the guidelines established in the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA).  In this regard, the 
record reflects the veteran has been advised of the evidence 
necessary to substantiate his claim.

First, prior to the initial denial of the claim in December 
2002, the veteran was furnished with an April 2002 letter 
that outlined the evidence necessary to substantiate the 
claim, and the respective obligations of the Department of 
Veterans Affairs (VA) and the veteran in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

While the April 2002 VCAA notice letter did not specifically 
request that the appellant provide any evidence in his 
possession that pertains to the claim as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated by the foregoing communication from the regional 
office (RO), the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The Board also notes that the record contains numerous 
articles and records provided by the veteran in support of 
his claim that he was exposed to Agent Orange while at 
Vieques Island and/or Panama or that symptoms during service 
were early manifestations of his currently diagnosed diabetes 
mellitus, thus indicating that he is clearly aware of the 
evidence needed to substantiate his claim for service 
connection and his obligation to produce such evidence.  

The Board further notes that the veteran has been advised of 
the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent records 
that are not in the record or sufficiently addressed by 
documents in the claims file.  The record also reflects that 
the RO took steps to confirm the veteran's exposure to Agent 
Orange at either Vieques Island or Panama and was unable to 
do so.

Thus, based on all of the foregoing, the Board finds that 
remand of this matter for further notice and/or development 
under the VCAA is not warranted.

II.  Analysis

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while performing 
active duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  In 
general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2005); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
may include service in the waters offshore and service in 
other locations.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2005).  
Further, the Department of Defense has provided VA an 
inventory regarding Agent Orange use outside of the Republic 
of Vietnam and Korea.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  See 38 C.F.R. § 3.309(e) (2005).  Type 2 diabetes 
was added to the list of disabilities associated with 
exposure to certain herbicide agents, effective July 9, 2001.  
See 66 Fed. Reg. 23166 (May 8, 2001).

The veteran contends that he currently suffers from diabetes 
mellitus as a result of in-service exposure to herbicides 
during port calls at Vieques Island, Puerto Rico and Panama 
during the period of May to October 1972.  In this case, the 
veteran did not have service in the Republic of Vietnam and 
he has not asserted that he served in Vietnam.  Service 
personnel records do show that he was assigned to ships that 
had duty in the Caribbean and the Board finds it plausible 
that such assignments involved port calls at Vieques Island 
and Panama.  However, based on the current Department of 
Defense findings, there were no instances of herbicide use, 
testing, or disposal in Vieques, Puerto Rico or Panama while 
the veteran was there.  Therefore, the veteran is not 
entitled to presumptive service connection for diabetes as 
secondary to herbicide exposure.

While the veteran has submitted numerous articles that 
suggest that Agent Orange may have been used in testing at 
both the Republic of Panama and Vieques Island, this evidence 
does not show that the claimant was in fact exposed to Agent 
Orange at Panama or Vieques Island in 1972.  In fact, the 
Department of the Army indicated in October 2003 that as of 
that date, it had not uncovered any documentation indicating 
that Agent Orange was used in Panama.  

There is no question about an association between Agent 
Orange and diabetes mellitus type II, as the Secretary has 
now determined that diabetes mellitus type II is a 
presumptive illness that can result from exposure to 
herbicides.  The key issue in this case is whether the 
veteran was personally exposed to herbicides while in service 
in Panama and/or Vieques Island.  Based on the veteran's 
assertions, the veteran has apparently assumed that he was 
exposed because he has discovered that there were cases 
reported where individuals were exposed to herbicides in 
Panama and Vieques Island and because there have been reports 
of use of herbicides in that area when he was there.  He has 
not recited a specific incident of exposure, but instead only 
assumes that it was used during simulated war games when he 
was present.  In short, the veteran has suggested that he was 
exposed because there have been reports of use of Agent 
Orange in Panama and/or Vieques Island, but he has provided 
no specific details of his own personal exposure.  The Board 
finds that this lack of specificity and absence of any 
evidence regarding the veteran's own personal exposure to 
herbicides is significant.  In other words, the preponderance 
of the evidence is against the claim in this respect.  He did 
not suffer an in-service event or injury to which current 
disability can be linked.  Absent evidence of exposure, or 
service in recognized areas and times, the Board may not make 
any presumption about service incurrence.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309.

The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the 
Board will proceed to evaluate the veteran's claim under the 
provisions governing direct service connection, 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303, in addition to presumptive 
service connection pursuant to 38 C.F.R. §§ 3.307, 3.309 
(2005).

Service medical records reflect that in February 1971, the 
veteran was noted to have a history of borderline diabetes 
and the plan was to place the veteran on a 1500 calorie diet 
and then reassess regarding diabetes, emphasizing the need 
for weight loss.  In April 1972 it was once again noted that 
the veteran had a history of borderline diabetes, but 
February 1973 separation examination testing for sugar was 
negative and evaluation of the endocrine system was not 
indicated to reveal abnormal findings.  

The competent medical evidence of record clearly documents 
that the veteran currently suffers from type II diabetes 
mellitus, however, none of the competent medical evidence of 
record shows that the veteran suffers from diabetes mellitus 
that is etiologically related to disease, injury, or events 
during his active service or that was incurred within one 
year after his separation from active service under 38 C.F.R. 
§§ 3.307, 3.309 (2005); 38 U.S.C.A. § 1116 (West 2002 & Supp. 
2005).  In fact, the Board sought and obtained an independent 
medical expert opinion from Dr. L., who noted the above 
findings in service, and concluded in his June 2006 report 
that based on the medical information available, it was not 
clear how the diagnosis of "borderline diabetes" was made 
in 1971, where glucose levels were normal.  Therefore, Dr. L. 
concluded that the veteran did not have type II diabetes 
mellitus in 1971 while he was in the service.  Dr. L. then 
noted that there were no laboratory results or medical 
information between 1973 and 1997, and that it was not 
possible to determine the exact date of the onset of the 
veteran's diabetes.  The Board finds that Dr. L.'s statements 
can be reasonably interpreted to mean that because there are 
no post-service records available prior to 1997, he can not 
determine the exact onset of diabetes.  

Although the Board notes that the veteran has reserved the 
right to make additional argument based on the fact that he 
was not privy to the precise question that was posed to Dr. 
T. by the Board in this matter, the Board finds that lack of 
notice of the question is not prejudicial where findings 
rather than the ultimate opinion is what is found to weigh 
against the claim.  

The record also reflects a May 2002 private medical statement 
from Dr. B. that opines that the veteran does not have a 
significant family history of diabetes, and that this 
increased the likelihood that his diabetes developed as a 
result of exposure to toxins, such as Agent Orange.  However, 
as noted above, the Board has found that the veteran was not 
exposed to Agent Orange, and Dr. B.'s opinion is therefore 
based on an inaccurate premise.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  In addition, Dr. B.'s opinion does not 
state that it was likely that the veteran's diabetes was 
caused by exposure to toxins, but rather, that the lack of 
family history increased the likelihood that it resulted from 
such exposure.  Thus, since he does not say what the 
likelihood of exposure would be with a family history, the 
opinion is of little or no value.  Finally, where Dr. L. 
takes a finding of normal glucose and concludes from this 
that the veteran did not have diabetes mellitus in service, 
Dr. B. does not address this fact at all and merely relies on 
the lack of significant family history.  Thus, even if Dr. 
B.'s opinion was less ambiguous, the Board would still accord 
Dr. L.'s opinion far more probative value than the opinion of 
Dr. B.  

The Board also finds that Dr. L.'s failure to find diabetes 
mellitus was incurred in service together with his inability 
to determine the onset of this disease post service, clearly 
implies that he did not find that this disorder had its onset 
during service.  

In addition, although the veteran's representative has 
maintained that the veteran's opinion should be given greater 
weight in light of his many years of experience with the 
Center for Disease Control (CDC) in Atlanta, Georgia where he 
worked with data submitted from state, territory, and local 
health departments, there is no indication that the veteran 
has had any special training or education that would permit 
him to render an opinion as to whether symptoms in service 
represented the early onset of diabetes or whether his 
diabetes was likely due to exposure to herbicides.  Thus, on 
this record, the Board must conclude that his opinion is 
essentially that of a layperson, and is entitled to little or 
no weight on the issue of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, the statement 
of the veteran's mother is also of minimal probative value as 
to the question of medical causation.  

In summary, the Board finds that in comparing the normal 
glucose findings in 1971, general findings at service 
separation, and the findings and conclusions of Dr. L., with 
the articles and statements of the veteran and Dr. B., the 
Board finds the latter to be far more probative and 
persuasive, and that a preponderance of the evidence is 
therefore against a direct relationship between the veteran's 
type II diabetes mellitus and service, or a period of one 
year following service.  

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, 
entitlement to service connection for diabetes mellitus is 
also not warranted on a direct basis.


ORDER

The claim for service connection for diabetes mellitus type 
II is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


